PER CURIAM.
The defendant pleaded nolo contendere to a charge of aiding in the conduct of a lottery. After judgment and sentence, his appeal raised the question of the sufficiency of the affidavit upon which the search warrant was issued; therefore, a question solely of law is raised, i. e., is the affidavit insufficient as a matter of law. State v. Ashby, Fla. 1971, 245 So.2d 225. Our review of the record shows that the affidavit is not insufficient as a matter of law. See State v. Smith, Fla.1970, 233 So.2d 396; and Hicks v. State, Fla.App. 1974, 299 So.2d 44.
Affirmed.